Carley, Judge.
Appellant was tried before a jury and found guilty of the offenses of aggravated child molestation, child molestation and attempted rape. Appellant appeals from the judgments of conviction and sentences entered on the jury’s verdict.
1. Appellant enumerates the general grounds as to his conviction for attempted rape, urging that there was insufficient corroboration of the victim’s testimony.
Appellant was indicted for an attempt to commit forcible rape, not for an attempt to commit statutory rape. Compare Vickery v. State, 48 Ga. App. 851 (174 SE 155) (1934). There is not and has never been any requirement that the testimony of the victim of an attempted forcible rape be corroborated. “ ‘ “In a case where a defendant is convicted of an assault with intent to rape, it is not essential that the testimony of the female in question be corroborated. [Cit.]” ’ [Cit.]” Long v. State, 84 Ga. App. 638 (lb) (66 SE2d 837) (1951). Moreover, although corroborating evidence was not required, the testimony of the victim in this case was corroborated by evidence of her outcry at the first opportunity and by the testimony of an eyewitness to the events. See generally Copeland v. State, 160 Ga. App. 786 (1) (287 SE2d 120) (1981); Burnett v. State, 236 Ga. 597 (1) (225 SE2d 28) (1976).
2. Appellant enumerates as error the failure to charge on the requirement for corroborating evidence as to his attempted rape of the victim. As discussed in Division 1, however, corroboration of the victim’s testimony is not necessary to authorize a conviction for at*317tempted forcible rape.
Decided September 7, 1988.
Lee W. Fitzpatrick, for appellant.
David E. Perry, District Attorney, for appellee.
3. The trial court did not err in failing to grant a mistrial on its own motion. See Perault v. State, 162 Ga. App. 294 (2) (291 SE2d 122) (1982); Robinson v. State, 150 Ga. App. 642, 643 (2) (258 SE2d 294) (1979).

Judgment affirmed.


Been, P. J., and Sognier, J., concur.